ORDER

PER CURIAM.
Claimant appeals the decision of the Labor and Industrial Relations Commission affirming the Administrative Law Judge’s award of permanent partial disability benefits and denial of permanent total disability benefits. We affirm. The Commission’s award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).